DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 3 “anisotropy of arterial wall” should be replaced with “anisotropy of a wall of the artery”; “anisotropy of an arterial wall”; or “arterial wall anisotropy”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 6 recites “pulse wave velocity” in line 2. Claim 4 also recites “pulse wave velocity” in line 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 2 of claim 6 will be read as "the pulse wave velocity." 
Claim 14 recites “arterial distensibility” in lines 1-2. Claim 4 also recites “arterial distensibility” in line 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 14 will be read as "the arterial distensibility." 
Claim 15 recites “arterial distensibility” in lines 1-2. Claim 4 also recites “arterial distensibility” in line 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 15 will be read as "the arterial distensibility." 
the blood pressure." 
Claims 16-17 are rejected by virtue of their dependence from claim 15.
Claim 18 recites “systolic blood pressure” in lines 1-2. Claim 7 also recites “a systolic blood pressure” in lines 1-2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 18 will be read as "the systolic blood pressure."
Claim 19 recites “diastolic blood pressure” in lines 1-2. Claim 8 also recites “a diastolic blood pressure” in lines 1-2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 19 will be read as "the diastolic blood pressure."
Claim 20 recites “systolic blood pressure” in lines 1-2. Claim 7 also recites “systolic blood pressure” in lines 1-2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should the systolic blood pressure."
Claim 21 recites “diastolic blood pressure” in lines 1-2. Claim 8 also recites “a diastolic blood pressure” in lines 1-2. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 21 will be read as "the diastolic blood pressure."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6-8, 11, 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0135124 A1 (Russell) (Previously cited).
With regards to claim 4, Russell teaches a method (Figs. 10-18 and ¶¶ [0181], [0209] disclose a continuous hemodynamic monitoring process 900) comprising; providing a value for pulse wave velocity within an arterial segment or segments of a subject (¶ [0211] discloses the translation of the normalization phase into phase velocity 914; Fig. 14 depicts [C-2i]H, phase-lag compensated harmonic phase velocity components, which is a velocity of a harmonic component of a pulse wave; also see at least ¶¶ [0107], [0200] with regards to the relationship between the propagation phase velocity and the pressure waveform); providing a value for flow velocity within the arterial segment or segments of the subject (¶ [0211] discloses the final pass FFT harmonic flow velocity waveform component computation 918 (based on gradient waveform 917); Fig. 15 depicts [                        
                            
                                
                                    V
                                
                                ^
                            
                            i
                            (
                            t
                            )
                        
                    ]H which has a value of flow velocity); providing a value for blood density of the subject (Fig. 10 discloses density of blood in at least step 903); providing values of material characteristics of an artery (Fig. 10 discloses Womersley kinematic parameters α and Womersley moduli M’10; Fig. 12 discloses Poisson’s Ratio σ; Fig. 16 discloses elasticity waveforms); and calculating at least one of an arterial compliance (Fig. 17 discloses process 930 which includes re-computing process 707-712, 806-811, and 906-925, wherein Fig. 5 depicts the calculation of Young’s elasticity, Ey in step 709-; see ¶ [0090] with regards to Ey being an index of arterial compliance), arterial distensibility (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 5 depicts process 707 as the calculation of the radial displacement, which is arterial distensibility) and a blood pressure of the subject (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 809 as the calculation of systolic pressure) by inputting each of the provided values to a calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for the fluid, and non-linear elasticity of the structure (Figs. 10-18 disclose process 900 which is a model of fluid-structure interaction because it incorporates the computation of the Womersley wall-mass constraint effect 910; Fig. 17 discloses a process 930 which includes the re-computing with the calibrated parameters, thereby indicating that the process 900 is a calibrated model; see ¶ [0108] with regards to the Womersley’s gradient-flow relationship using complex Bessel function differential equation solutions to apply Navier-Stokes equations of motion, wherein the Navier-Stokes equations incorporate conservation of mass and momentum, and see ¶ [0111] with regards to the Womersley’s relationship being a part of the invented noninvasive hemodynamics; Fig. 16 depicts process 920 including the computation of final-pass, flow-based elasticity waveform [                        
                            
                                
                                    E
                                
                                ^
                            
                        
                    yfi(t)]H which is a nonlinear elasticity; the Examiner notes that the above provided parameters are inputted into the process 900 as depicted in Figs. 10-18).  
With regards to claim 6, Russell teaches that the flow velocity is estimated based on pulse wave velocity for the subject (¶ [0144] discloses computing a final-pass pressure gradient waveform from, at least in part, the second-pass harmonic phase velocity; and computing a final-pass flow velocity waveform from, at least in part, the final-pass pressure gradient waveform; See corresponding processes 914, 916, 918 in at least Figs. 14-15; see ¶ [0200] with regards to the [C1i]H  being the first pass phase velocity)
With regards to claim 7, Russell teaches the blood pressure is a systolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 809 as the calculation of systolic pressure).
With regards to claim 8, Russell teaches the blood pressure is a diastolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 808 as the calculation of diastolic pressure).
With regards to claim 11, Russell teaches a peak flow velocity is associated with the systolic blood pressure (Fig. 17 and ¶ [0212] disclose Vmax in relation to ps in process 928; see the relationship between ps and calibration systolic pressure in process 929) 
With regards to claim 14, Russell teaches the arterial compliance (Fig. 17 discloses process 930 which includes re-computing process 707-712, 806-811, and 906-925, wherein Fig. 5 depicts the calculation of Young’s elasticity, Ey in step 709-; see ¶ [0090] with regards to Ey being an index of arterial compliance) and arterial distensibility are calculated (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 5 depicts process 707 as the calculation of the radial displacement, which is arterial distensibility)
With regards to claim 15, Russell teaches the arterial compliance (Fig. 17 discloses process 930 which includes re-computing process 707-712, 806-811, and 906-925, wherein Fig. 5 depicts the calculation of Young’s elasticity, Ey in step 709-; see ¶ [0090] with regards to Ey being an index of arterial compliance), arterial distensibility (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 5 depicts process 707 as the calculation of the radial displacement, which is arterial distensibility) and blood pressure are calculated  (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 808 as the calculation of diastolic pressure and process 809 as the calculation of systolic pressure).
With regards to claim 16, Russell teaches the blood pressure is a systolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 809 as the calculation of systolic pressure).
With regards to claim 17, Russell teaches the blood pressure is a diastolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 808 as the calculation of diastolic pressure).
With regards to claim 18, Russell teaches the arterial compliance (Fig. 17 discloses process 930 which includes re-computing process 707-712, 806-811, and 906-925, wherein Fig. 5 depicts the calculation of Young’s elasticity, Ey in step 709-; see ¶ [0090] with regards to Ey being an index of arterial compliance) and systolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 809 as the calculation of systolic pressure) are calculated.
With regards to claim 19, Russell teaches the arterial compliance (Fig. 17 discloses process 930 which includes re-computing process 707-712, 806-811, and 906-925, wherein Fig. 5 depicts the calculation of Young’s elasticity, Ey in step 709-; see ¶ [0090] with regards to Ey being an index of arterial compliance) and diastolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 808 as the calculation of diastolic pressure) are calculated.
With regards to claim 20, Russell teaches the arterial distensibility (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 5 depicts process 707 as the calculation of the radial displacement, which is arterial distensibility) and systolic blood pressure (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 809 as the calculation of systolic pressure) are calculated.
With regards to claim 21, Russell teaches the arterial distensibility (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 5 depicts process 707 as the calculation of the radial displacement, which is arterial distensibility) and diastolic blood pressure are calculated (Fig. 17 discloses process 930 which includes re-computing processes 707-712, 806-811, and 906-925, wherein Fig. 9 depicts process 808 as the calculation of diastolic pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, as applied to claim 4 above, and in view of  “Methods and Devices for Measuring Arterial Compliance in Humans” (Pannier) (previously cited)
Regarding claim 5, Russell is silent regarding whether the flow velocity is measured directly from the subject. 
In a related system for measuring arterial compliance, Pannier teaches measuring flow velocity directly from the subject (Page 746, paragraph 2: “Aortic blood velocity and aortic annulus diameter are recorded with a Doppler echocardiographic measurement…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of flow velocity of Russell to incorporate measuring flow velocity directly from the subject as taught by Pannier. The motivation would have been to provide a more accurate measure of blood velocity. 

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, as applied to claim 4 above, and further in view of US 5,309,916 A (Hatschek) (Previously cited). 
	Regarding claim 9, the above combination is silent regarding whether a peak pulse wave velocity is associated with a systolic pressure.
In a related system for monitoring blood pressure, Hatschek teaches that a peak pulse wave velocity is associated with a systolic pressure (Col. 7, line 51–67). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of Russell to 

	Regarding claim 10, the above combination is silent regarding whether a minimum pulse wave velocity is associated with a diastolic pressure.
In a related system for monitoring blood pressure, Hatschek teaches that a minimum pulse wave velocity is associated with a diastolic pressure (Col. 7, line 51–Col. 8, line 67: dicrotic notch is associated with the diastolic blood pressure value). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of Russell to incorporate that a minimum pulse wave velocity is associated with a diastolic pressure as taught by Hatschek. The motivation would have been to incorporate a more detailed determination of the blood pressure based on the pulse wave velocity so as to provide a more accurate diagnostic picture of the patient. 

Regarding claim 12, the above combination is silent regarding whether a minimum flow velocity is associated with a diastolic blood pressure. 
In a related system for monitoring blood pressure, Hatschek teaches that minimum flow velocity is associated with a diastolic blood pressure (Col. 16, lines 41-51; also see Col. 7, line 51–Col. 8, line 67, wherein the dicrotic notch is associated with the diastolic blood pressure value). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of Russell to incorporate that a minimum flow velocity is associated with a diastolic pressure as taught by Hatschek. The motivation would have been to incorporate a more detailed determination of the blood pressure associated with the flow velocity so as to provide a more accurate diagnostic picture of the patient. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest that “the material characteristics are a… where a is a reduced material constant defined by                 
                    a
                    =
                    
                        
                            a
                        
                        
                            11
                        
                    
                    -
                    
                        
                            
                                
                                    a
                                
                                
                                    12
                                
                            
                        
                        
                            
                                
                                    a
                                
                                
                                    22
                                
                            
                        
                    
                
            , wherein a11, a12, a22 are each a constant characterizing anisotropy of arterial wall” along with the other features of claim 13. 


Response to Arguments
Claim Rejections under 35 USC § 112
There are new grounds of rejections under 35 USC § 112(b)

Prior Art Rejections
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the new grounds of rejection is made in view of a different interpretation of the previously applied reference of Russell. The Examiner asserts that, contrary to the Applicant’s argument, Russell discloses a calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for the fluid, and non-linear elasticity of the structure. In particular, Figs. 10-18 discloses process 900 which is a model of fluid-structure interaction because it incorporates the computation of the Womersley wall-mass constraint effect 910. Fig. 17 discloses a process 930 which includes the re-computing with the calibrated parameters, thereby indicating that the process 900 is a calibrated model. See ¶ [0108] with regards to the Womersley’s gradient-flow relationship using complex Bessel function differential equation solutions to apply Navier-Stokes equations of motion, wherein the application of the Navier-Stokes equations indicates the incorporation of conservation of mass and momentum. See ¶ [0111] with regards to the Womersley’s relationship being a part of the invented             
                
                    
                        E
                    
                    ^
                
            
        yfi(t)]H which is a nonlinear elasticity. The Examiner notes that the provided parameters of pulse wave velocity, flow velocity, blood density, and values of material characteristics are inputted into the process 900 as depicted in Figs. 10-18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791